         Case: 1:18-cv-05501 Document #: 20 Filed: 03/22/19 Page 1 of 6 PageID #:148



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    FEDERAL DEPOSIT INSURANCE                            )
    CORPORATION as Receiver for                          )
    Washington Federal Bank for Savings,                 )              Case No. 18-cv-5501
                                                         )
                 Petitioner,                             )              Judge Robert M. Dow, Jr.
                                                         )
            v.                                           )
                                                         )
    BANSLEY & KIENER L.L.P,                              )
                                                         )
                 Respondent.                             )

                               MEMORANDUM OPINION AND ORDER

         The Federal Deposit Insurance Corporation (“FDIC-R”), in its capacity as a receiver for a
failed bank, Washington Federal Bank for Savings (“WaFed”), has petitioned the Court to enforce
an administrate subpoena issued to an accounting firm that represented WaFed, Bansley & Kiener,
L.L.P. (“B&K”). For the reasons stated below, the Court grants the FDIC-R’s petition. However,
this order shall not preclude B&K from opposing any individual request made within the subpoena,
if it can show that the specific request is overly broad or unduly burdensome. B&K shall comply
with the subpoena in a timely manner and without delay. 1 Petition to enforce granted; civil case
terminated.

    I.     Background 2

         Between 2012 and 2017, B&K audited the consolidated financial statements of
Washington Bancshares, Inc. (“WBI”) and its subsidiary, WaFed. In its audit reports, B&K opined
that WaFed’s financial statements fairly presented its financial position in all material respects.
On June 6, 2017, B&K issued a clean opinion on WaFed’s financial statements that included no
qualifications on B&K’s opinion on WBI’s ability to continue as a going concern. Six months
later, however, WaFed’s board of directors authorized charge-offs of $61.5 million, nearly half the
bank’s loan portfolio. The charge-off left WaFed critically undercapitalized and resulted in the
bank’s failure on December 15, 2017.



1
 The parties have not addressed what would constitute an appropriate time frame in which B&K reasonably could be
expected to comply. In its petition [see 1, at 5], FDIC-R simply requests an order that B&K produce all responsive
documents “without further delay.” Without more help from the parties on this point, the Court cannot set a more
precise deadline that the one indicated in the text above.
2
  Given the facts do not appear to be in dispute, the Court takes all facts as set forward by the FDIC-R’s Petition to
Enforce Administrative Subpoena [1], unless otherwise noted.
          Case: 1:18-cv-05501 Document #: 20 Filed: 03/22/19 Page 2 of 6 PageID #:149



        Among other things, the FDIC-R is investigating what caused the losses, why they were
not discovered earlier, what audit work B&K performed, and whether WaFed’s accountants or
other professionals are responsible for WaFed’s losses. The FDIC-R seeks to learn what
documents and information the directors, officers, and employees of the bank communicated to
B&K, how B&K designed and performed its audit procedures, and what audit evidence it relied
upon to issue its opinions that the financial statements were free of material misstatements
resulting from error or fraud. To that end, on January 16, 2018, the FDIC-R determined that an
investigation into possible wrongdoing by the various professionals who provided services to
WaFed was warranted, and issued an “Order of Investigation” authorizing the use of subpoenas in
the course of this investigation. See [1-1, at 40].

        The Order of Investigation prepared by the FDIC’s Deputy General Counsel explained that
in light of information that he had received putting into doubt the actions of former accountants,
directors, officers, and attorneys who had provided services to WaFed, he was authorizing an
investigation to determine:
            (a) whether such former accountants, directors, officers, and attorneys may be liable
            as the result of any actions or failures to act that may have affected the Bank; and
            (b) whether pursuit of litigation would be cost effective, considering the extent of
            the potential defendants’ ability to pay a judgment in any such litigation.
[1-1, at 40.] 3

         Pursuant to the Order of Investigation, the FDIC-R issued a subpoena duces tecum to B&K
on February 26, 2018 (“the Subpoena”). See [1-1, at 42–46]. Among other documents, the
Subpoena sought disclosure of: “all documents related to B&K’s audits of WaFed’s consolidated
financial statements between 2012 and 2017, including work papers, B&K’s communications with
WaFed and third parties, WaFed records provided to B&K, B&K’s policies and procedures, and
its insurance policies.” The FDIC-R asserts that it requested these and other categories of
documents to investigate whether B&K, as WaFed’s former auditor, or other professionals may be
liable as the result of any actions or failures to act that may have affected WaFed and whether any
litigation against B&K would be cost-effective.

       Exactly one month later, on March 26, 2018, B&K objected to the Subpoena in its entirety
and stated that it would not produce any responsive documents. See [1-2, at 4]. After further
discussions proved unfruitful, the FDIC-R filed this action to enforce the subpoena on August 13,
2018. [1.] B&K responded [16], and the Court now resolves petition.

    II.     Legal Standard

        The Seventh Circuit has described the courts’ role in subpoena enforcement proceedings
as “sharply limited.” EEOC v. Tempel Steel Co., 814 F.2d 482, 485 (7th Cir. 1987). Courts will
enforce an administrative subpoena so long as it seeks “reasonably relevant information, it is not
indefinite, and relates to an investigation within the agency’s authority.” E.E.O.C. v.
Quad/Graphics, Inc., 63 F.3d 642, 645 (7th Cir. 1995). However, a court must ensure that the

3
  The Order of Investigation also authorized investigation into whether FDIC-R should seek to avoid a transfer of any
interests or incurrence of any obligations and whether it should seek to attach assets. [1-1, at 40.]

                                                         2
       Case: 1:18-cv-05501 Document #: 20 Filed: 03/22/19 Page 3 of 6 PageID #:150



demand for information is sufficiently definite and has been made for a legitimate purpose. Id.
Similarly, the court may not enforce the subpoena if the demand is “excessively burdensome,” in
other words, if “compliance would threaten the normal operation of a respondent’s business.” Id.
(quotation marks and citations omitted).

III.     Analysis

       B&K opposes the FDIC-R’s subpoena on three grounds: (1) the subpoena has an improper
purpose; (2) the subpoena is overly broad, unduly burdensome, and violates the Fourth
Amendment; and (3) the documents sought are subject to the Illinois Accountant’s Privilege and
may therefore be withheld. In the alternative, should the Court elect to enforce the Subpoena,
B&K requests an order finding that its documents are confidential, and that production does not
waive any privilege available to B&K under state law.

         A.    The FDIC-R’s Subpoena has a Proper Purpose

        B&K asserts that the Court may not enforce the Subpoena because it has an improper
purpose: to determine “whether pursuit of litigation would be cost-effective considering the extent
of the potential defendants’ ability to pay a judgment in such litigation.” [1-1, at 40.] The Court
disagrees.

        First, as previously explained, the cost-effectiveness of any future litigation is just one of
the four separate purposes of the investigation listed in the Order of Investigation. See [1-1, at
40.] The FDIC-R also ordered the investigation to determine whether B&K may be liable “as a
result of any actions or failures to act that may have affected the Bank.” [Id.] And, even if the
FDIC-R only relied on the justification with which B&K takes issue, the Court agrees with those
courts that have held that determining the value of any litigation constitutes sufficient justification
for an administrative subpoena. See, e.g., Resolution Tr. Corp. v. Thornton, 41 F.3d 1539, 1541
(D.C. Cir. 1994) (“In FTC v. Invention Submission Corp., 965 F.2d 1086 (D.C. Cir. 1992), cert.
denied, 507 U.S. 910 [ ] (1993), we recognized that administrative agencies may subpoena a
corporation’s financial documents solely to ascertain the cost-effectiveness of pursuing
contemplated litigation against the corporation.”).

        Moreover, cost-effectiveness is not even the primary purpose of the Subpoena. Rather, the
Subpoena’s primary purpose appears to be determining whether B&K may be liable for any actions
or failures to act that affected WaFed. See [1-1, at 2–3, 40]. As explained above, within six months
of B&K’s issuance of a clean audit for the prior year, WaFed announced charge-offs equal to
almost half its loan portfolio. Given that an agency may issue subpoenas “merely on suspicion
that the law is being violated, or even just because it wants assurances that it is not,” United States
v. Morton Salt Co., 338 U.S. 632, 643 (1950), the Court can only conclude that an investigation
into B&K’s audits of WaFed is a proper purpose.

         B.    The FDIC-R’s subpoena is not Overly Broad, Unduly Burdensome, and does
               not violate B&K’s Fourth Amendment Rights

        B&K next argues that the Court may not enforce the Subpoena because it seeks “any and
all records of any kind relating to audits for multiple years, as well as documents relating to all

                                                  3
    Case: 1:18-cv-05501 Document #: 20 Filed: 03/22/19 Page 4 of 6 PageID #:151



fees paid to B&K.” [16, at 3.] As B&K describes it, the Subpoena amounts to an impermissible
“fishing expedition.” [Id.]

        As a bank receiver, the FDIC-R may “perform all functions of the institution in the name
of the institution which are consistent with the appointment as conservator or receiver” and
“preserve and conserve the assets and property of such institution.” 12 U.S.C. §§
1821(d)(2)(B)(iii–iv). Consistent with the powers granted by Congress to carry out those
functions, the FDIC-R may issue subpoenas, with few limitations. See In re Gimbel, 77 F.3d 593,
596 (2d Cir. 1996) (“the statute that empowers the FDIC to issue subpoenas ‘places few restrictions
on that power’”) (quoting In re McVane, 44 F.3d 1127 (2d Cir. 1995); F.D.I.C. v. Garner, 126
F.3d 1138, 1143 (9th Cir. 1997) (“The statute authorizing the FDIC to issue subpoenas contains
few restrictions.”). As 12 U.S.C. § 1821(d)(2)(I)(i) explains
       The corporation may, as conservator, receiver, or exclusive manager and for
       purposes of carrying out any power, authority, or duty with respect to an insured
       depository institution (including determining any claim against the institution and
       determining and realizing upon any asset of any person in the course of collecting
       money due the institution), exercise any power established under section 1818(n)
       of this title * * *.
And, 12 U.S.C. § 1818(n) authorizes the FDIC to “issue, revoke, quash, or modify subpoenas and
subpoenas duces tecum.” Furthermore, as just explained, an agency may issue subpoenas “merely
on suspicion that the law is being violated, or even just because it wants assurances that it is not.”
Morton Salt Co., 338 U.S. at 643 (comparing agencies’ investigative powers to that of grand
juries).

       Nonetheless, B&K asserts that Court may not enforce the the Subpoena because the FDIC-
R has not put forward any specific evidence of wrongdoing by B&K. That argument, however,
has been squarely rejected by the Seventh Circuit. As the court of appeals explained in Commodity
Futures Trading Comm’n v. Tokheim,
       If, as Tokheim argues, the Commission first had to make a valid finding of coverage
       before it could enforce an investigatory subpoena, it would be unable to fulfill its
       investigatory responsibilities under the Act. The traditional understanding of an
       agency’s investigatory powers is precisely to the contrary.
153 F.3d 474, 477 (7th Cir. 1998). And the notion that the Fourth Amendment prohibits the FDIC
from conducting “a fishing expedition” into B&K’s private papers—first expounded in FTC v.
American Tobacco Co., 264 U.S. 298, 305–06 (1924)—was expressly abandoned by the Supreme
Court in its decisions in Oklahoma Press Pub. Co. v. Walling, 327 U.S. 186 (1946), and Morton
Salt, 338 U.S. 632 (1950). See McVane, 44 F.3d at 1134.

        Although “a governmental investigation into corporate matters may be of such a sweeping
nature and so unrelated to the matter under inquiry as to exceed the investigatory power,” Morton
Salt, 338 U.S. at 652, B&K does not point to a single request that is completely unrelated to (1)
whether B&K properly audited WaFed, such that it could not have predicted WaFed’s later
decision to charge-off an amount nearly equal to half its loan portfolio, or (2) whether an action
against B&K would be fruitful. Nor does B&K provide any support for the assertion that any of
the requests would be unduly burdensome. Thus, the Court cannot conclude on a blanket basis

                                                  4
    Case: 1:18-cv-05501 Document #: 20 Filed: 03/22/19 Page 5 of 6 PageID #:152



that the Subpoena is overly broad, unduly burdensome, or violates B&K’s rights under the Fourth
Amendment. With that said, B&K is not precluded from objecting to any particular request of the
Subpoena as overbroad or unduly burdensome.

   C.     The Illinois Accountant’s Privilege Cannot Protect Documents from the FDIC-R’s
          Subpoena

       Finally, B&K asserts that if the Subpoena is valid, many if not all the documents the FDIC-
R seeks are protected by the Illinois Accountant’s Privilege. The Court disagrees. Contrary to
B&K’s suggestion, it is an entirely different question whether the documents produced in
accordance with this Subpoena may be used against B&K in a later suit. The question here is
simply whether the Illinois Accountant’s Privilege operates to inoculate B&K from responding to
an administrative subpoena from a federal agency. It does not.

        “State privileges are honored in federal litigation only when state law supplies the rule of
decision. When federal law governs, as it does [in a petition to enforce an administrative
subpoena], only privileges recognized by the national government matter.” E.E.O.C. v. Illinois
Dep’t of Employment Sec., 995 F.2d 106, 107 (7th Cir. 1993) (citing U.S. Const. art. VI, cl. 2).
Thus, as in E.E.O.C., the Court must decide whether Federal Rule of Evidence 501 countenances
the incorporation of Illinois’s Accountant’s Privilege. See Fed. R. Evid. 501 (“The common law-
-as interpreted by United States courts in the light of reason and experience--governs a claim of
privilege”).

        As the Seventh Circuit most recently explained in Hamdan v. Indiana University Health
North Hospital, Inc., “[a] party arguing for a new evidentiary privilege under Rule 501 must
confront the general obstacle that evidentiary privileges are disfavored because they impede fact-
finding by excluding relevant information.” 880 F.3d 416, 421 (7th Cir. 2018) (citations omitted).
In view of their disfavored status, the Seventh Circuit and Supreme Court have rejected arguments
seeking the recognition of various new privileges including an “unemployment-insurance
privilege,” an “academic-deliberation privilege,” and a “reporter’s source privilege.” See
E.E.O.C., 995 F.2d at 108; University of Pennsylvania, 493 U.S. 182 (1990); Branzburg v. Hayes,
408 U.S. 665 (1972). Given the strong presumption against the recognition of new privileges, and
B&K’s failure to provide any justification for concluding otherwise, the Court declines to
incorporate Illinois’s Accountant’s Privilege.

        The cases cited by B&K to support the notion that the accountant’s privilege should apply
in this case are inapposite. All of them addressed situations in which state law provided the rule
of decision, and thus situations in which F.R.E. 501 specifically recognizes state privilege law
applies. See Fed. R. Evid. 501(“But in a civil case, state law governs privilege regarding a claim
or defense for which state law supplies the rule of decision.”); see, e.g., Dietz v. U.S. (Fed. Deposit
Ins. Corp.), 1992 WL 26712, at *1 (N.D. Ill. Feb. 7, 1992) (adopting state privilege law in a slip
and fall case against the FDIC); Davis v. Leal, 43 F. Supp. 2d 1102 (E.D. Cal. 1999) (applying
state privilege law in a suit by the FDIC and debtor’s receiver asserting state claims against real
estate manager); In re Megan-Racine Assocs., Inc., 189 B.R. 562, 567 (Bankr. N.D.N.Y. 1995)
(applying state privilege law in an adversary proceeding within a bankruptcy that asserted state
law claims). None of the cases cited by B&K addressed a situation where, as here, an agency
sought to enforce an administrative subpoena and federal law supplied the rule of decision.

                                                  5
      Case: 1:18-cv-05501 Document #: 20 Filed: 03/22/19 Page 6 of 6 PageID #:153



        Nor can the Court accept B&K’s argument that the Court should treat this action to enforce
the Subpoena as the first stage of any eventual suit against it. First, B&K has not come forward
with any authority to support such a conclusion. Second, whether any documents produced in
response to the Subpoena may be used against B&K in a later suit, is at this point a hypothetical
question which the Court cannot answer in the current vacuum. If and when the FDIC-R files suit
against B&K, B&K can renew its argument that any documents that are subject to the Illinois
Accountant’s Privilege may not be used against it. At this time, however, B&K may not use the
privilege as a basis to refuse to respond to the FDIC-R’s administrative subpoena. 4

      D.    The Court will not issue a Finding that B&K’s Documents are Confidential and
            that Production does Not Waive any Privilege under Illinois Law

         Finally, in the alternative, B&K requests that the Court “enter a finding that B&K’s
documents are confidential, that they cannot be provided to any other party or used in any civil
litigation, and that its production of documents does not waive any privilege available to it under
state law in any future litigation.” [16, at 12–13.] The Court notes B&K’s concern that any
documents it produces to the FDIC-R, which would otherwise be protected by the Accountant’s
Privilege, may lose their privilege if the Court enforces the Subpoena (as it has concluded to do).
However, whether the privilege will apply to documents produced in response to the Subpoena in
any eventual suit against B&K is not properly before the Court. Similarly, as to the “fairness” of
the FDIC-R’s ability to use its administrative subpoena power to gain access to documents that
may otherwise be privileged, Congress has given the FDIC-R an extraordinarily broad power to
subpoena documents it thinks it may need as part of its mandate to operate failed banks and
“preserve and conserve” their assets. This is Congress’ prerogative and arguments to revoke that
broad power are properly addressed to Congress, not this Court. In any event, B&K has provided
no precedent or authority to suggest that this Court even has the power to issue the kind of order
that it seeks. Consequently, the Court denies B&K’s request.

IV.        Conclusion

         For the foregoing reasons, the Court grants the FDIC-R’s request for summary enforcement
of its subpoena duces tecum. B&K shall comply with the subpoena in a timely manner and without
delay. Petition to enforce granted; civil case terminated.



Dated: March 22, 2019                                         _________________________________
                                                              Robert M. Dow, Jr.
                                                              United States District Judge




4
  Because the Court concludes that the Illinois Accountant’s Privilege does not apply, it does not address the FDIC-
R’s other arguments, or B&K’s responses, regarding why the privilege does not bar production in this case.

                                                         6
